DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/14/2022 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aron Griffith on 07/13/2022.

The application has been amended as follows: 
Claim 30
Line 9: “alkylation effluent and a second spent acid stream; and”

Line 12-20:
“(i)	when operating in the gasoline production mode:
feeding the first and second alkylation effluents to the debutanizer;
separating the first and second alkylation effluents into an isobutane fraction, a n-butane fraction, and a C5+ fraction;
recycling the isobutane fraction to both of the C4 alkylation reactor and the C5 alkylation reactor; and
bypassing the depentanizer and the alkylate splitter and recovering the C5+ fraction as a gasoline product;
(ii)	 when operating in the jet fuel production mode:”

Line 25: “separating the C6+ fraction in the splitter into a light fraction and a heavy fraction; and”

Line 27-34: 
“(iii)	when operating in the co-production mode:
separating the first and second alkylation effluents in the debutanizer to recover an isobutane fraction, a n-butane fraction, and a C5+ fraction;
separating the C5+ fraction in the depentanizer to recover an isopentane fraction and a C6+ fraction; 
separating the C6+ fraction in the splitter into a light fraction and a heavy fraction;
feeding the isobutane fraction to the C4 alkylation reactor; and
feeding the isopentane fraction to the C5 alkylation reactor.”

Claim 34
Line 2: “operating the C4 and C5 alkylation reactors at a lower temperature during jet fuel mode than”

Line 4: “operating the C4 and C5 alkylation reactors at a lower acid strength during jet fuel mode than”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 4-6, filed 02/14/2022, with respect to the rejection of claims 17-21 and 23-29 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has cancelled claims 17-29 and presented new claims 30-34. Therefore, the rejections of claims 17-21 and 23-29 under 35 U.S.C. 103 have been withdrawn. 
No prior art alone or in combination with references discloses or reasonably suggests a process for flexible production of gasoline and jet fuel as recited in claim 30. Specifically, no prior art discloses a process comprising C4 alkylation reactor, a C5 alkylation reactor, and a separation system in combination and configured as claimed. 
The closest prior art is Smith, JR. et al. (US 2009/0306448A1, cited in the IDS dated 11/17/2020). Smith discloses a process of producing an alkylate comprising: oligomerizing C3 to C5 olefins to form oligomers of C3 to C5 olefins, fractionating the oligomers to form a light olefin fraction and a fraction comprising the C3 to C5 oligomers; contacting the fraction comprising the oligomers of C3 to C5 olefins with at least one of isopentane and isobutane in the presence of an acid catalyst in an alkylation reactor to form a dilute alkylate; contacting the light olefin fraction with at least one of isopentane and isobutane in the presence of an acid catalyst in a second alkylation reactor to form a second dilute alkylate; fractionating the dilute alkylate and the second dilute alkylate to form an isobutane-rich fraction, a n-butane riche fraction, a fraction comprising isopentane, and an alkylate product (claims 16-21; Fig. 3; [0077]-[0080]). Smith discloses that at least a portion of the isobutane-rich fraction and the isopentane fraction may be recycled to the first and second alkylation reactors and that the fractionation may include one or more of a debutanizer and deisopentanizer (claims 16 and 21; Fig. 3; [0080]). The acid catalyst of Smith is disclosed as sulfuric acid ([0045]). 
Smith differs from the claimed invention in that Smith fails to disclose feeding isobutane and butene to a first alkylation reactor and isopentane and pentenes to a second alkylation reactor, and fails to disclose the different modes of operation and the claimed separation/recycle steps. Smith teaches that a light olefin fraction, which is expected to comprise C3 to C5 olefins, is contacted with one of isopentane and isobutane in alkylation unit 326 ([0079]; Fig. 3). This reactor may be equivalent to either the claimed C4 alkylation reactor or the C5 alkylation reactor, but not both. The heavy olefins, which comprises oligomers of C3 to C5 olefins, are contacted with isopentane or isobutane in an alkylation unit 318 ([0078]; Fig. 3). As the heavy olefins comprise oligomers and not olefins (e.g. butenes or pentenes), the alkylation unit 318 does not read on either of the C4 or C5 alkylation reactors claimed. Thus, while Smith may disclose separate alkylation reactors that may be fed isobutane or isopentane, respectively, the alkylation reactors of Smith receive different olefinic compounds then recited in the Applicant’s process. Additionally, Smith fails to disclose operating the separation system 332 with different separation and recycling steps based on the desire to produce gasoline, jet fuel or co-produce gasoline and jet-fuel as claimed.  

Sampath (U.S. Patent No. 5,648,586), directed to alkylation with separate alkylation of isobutane with pentenes, discloses a process comprising two separate alkylation reactors for a C4 olefin stream 404 and a C5 olefin stream 204, wherein the streams are contacted with isobutane in the presence of sulfuric acid (Fig. 2; col. 5, line 23 to col. 6, line 65). The effluents from the two separate alkylation reactors are separated in different deisobutanizers, debutanizer, and/or depentanizer, respectively, and therefore do not read on the claimed invention in which both the first alkylation effluent and second alkylation effluent are separated in the same separation system. Furthermore, Sampath fails to disclose passing isopentane and pentenes to an alkylation reactor, and instead recovers isopentane as an overhead product 308 (Fig 2).

As such, claims 30-34 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772